
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION


 


 


 


 


 
             October 26, 2010
 


 


Matthew E. Kelliher
701 Cool Springs Blvd.
Franklin, TN 37067
 
RE:           2010 Long Term Performance Award
 
Dear Matt:
 
This Agreement (this “Agreement”) sets forth the material terms of your “Long
Term Performance Award” being entered into by Healthways, Inc. (the “Company”)
with you effective September 1, 2010 (the “Effective Date”).  You may evidence
your execution of this agreement by countersigning the signature page below.
 
1. General.  Your Long Term Performance Award shall be based upon achieving
certain targets described below with respect to the Company’s international
business operations during the performance period beginning on September 1, 2010
and ending on December 31, 2012 (the “Performance Period”).  You may earn a
bonus with respect to the Performance Period for Signed, Expanded or Extended
Contracts (as defined below) under paragraph 2, for the Growth Award under
paragraph 3, and for Organizational Structure and Succession Planning under
paragraph 4.  Earned amounts for Signed, Expanded or Extended Contracts under
paragraph 2, for the Growth Award under paragraph 3, and for Organizational
Structure and Succession Planning under paragraph 4 shall be subject to a
Performance Period $5 million limit as described under paragraph 5 and shall be
subject to the vesting requirement under paragraph 6.  Earned and vested bonus
amounts will be paid in cash (U.S. Dollars) at such times as set forth in
paragraph 7.  Except as otherwise provided herein, the amended and restated
employment agreement dated as of December 10, 2008 between you and the Company
(the “Employment Agreement”) shall remain in effect pursuant to its terms and
conditions during the Performance Period, provided, however, that the only
compensation  that you shall be entitled to thereunder shall be your base
salary.  Notwithstanding anything contained herein or in your Employment
Agreement to the contrary, the parties agree that (i) the “Expiration Date” (as
defined in your Employment Agreement) shall be December 31, 2012, and (ii) the
failure of the Company to renew the Employment Agreement at the Expiration Date
shall not be deemed a “Termination Without Just Cause” under Section VIII of the
Employment Agreement or otherwise entitle you
 
 

--------------------------------------------------------------------------------

 
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION


to any severance payments or related benefits.   Additionally, you shall
participate in the Company’s Amended and Restated Corporate and Subsidiary
Officer Capital Accumulation Plan and the International Annual Incentive Award
Plan in a manner that is commensurate with your position and consistent with and
to the extent of other executive officers of the Company, based on the targets
and achieving the performance results approved by the Compensation Committee of
the Company’s Board of Directors.  The parties acknowledge and agree that except
as expressly set forth in this Agreement, you will not be eligible to
participate in any of the Company’s short-term or long-term incentive
compensation programs.  Your Long Term Performance Award detailed in this
Agreement is granted under, and, to the extent not contrary to the terms of this
letter, shall be subject to all of the terms and conditions imposed upon such
awards granted under the Company’s 2007 Stock Incentive Plan (the “Plan”).  All
dollar amounts set forth in this letter are denominated in U.S. dollars.
 
2. Signed, Expanded or Extended Contracts.
 
(a)  
You will earn while you are employed as head of the Company’s international
business operations (an “Eligible Employee”) a special, one-time $150,000 bonus
(a “Signed Contract Bonus”) for each “Signed Contract” (as defined below) which
is (i) entered into during the Performance Period with a new entity primarily
doing business in a foreign country (as described in Section 2(c) below), and
(ii) has projected annual (12 month) revenue in excess of [___]*, as determined
in accordance with generally accepted accounting principles ("GAAP").  The
Company has absolute discretion as to whether to enter into a Signed Contract
that is eligible for compensation under the Long Term Performance Award.

 
(b)  
A “Signed Contract” for purposes of this Agreement shall mean a definitive legal
agreement entered into by the Company or one of its affiliates (each, a
“Healthways Entity”) during the Performance Period to provide disease
management, care enhancement and/or high-risk health management services to a
third party unrelated to a Healthways Entity if either (1) the services under
such agreement will be provided with respect to individuals residing in a
foreign country, (2) such agreement is entered into with a foreign country or a
political subdivision thereof; or (3) such agreement is entered into with (i) an
entity with business operations in the United States that is controlled by an
entity domiciled outside of the United States or (ii) a domestic entity
(including a governmental entity) to provide the services above to individuals
residing outside of the United States, provided that the entity was identified
and solicited by Healthways International.

 
(c)  
An entity shall be considered to be “primarily doing business in a foreign
country” if  more than half of its revenues are attributable to a foreign
country, as reasonably determined by the Compensation Committee of the Company’s
Board of Directors.

 
(d)  
You will earn while you are an Eligible Employee a special, $150,000 bonus for
each “Expanded Contract” or “Extended Contract” (as defined below) entered into
during the Performance Period with respect to an existing Signed Contract.
Notwithstanding anything else contained herein, if such Expanded Contract is
with a third party designated by the Company and agreed to by you (the
“Designated Party”) and (i) the projected annual net revenue of such contract
increases by more than [___]* from the Company’s net revenue from the Designated
Party for the most recent fiscal year, as determined in accordance with GAAP;
and (ii) the remaining term of the contract for the Designated Entity is at
least two years, you will earn a $500,000 bonus in lieu of the ordinary $150,000
bonus for an Expanded Contract.  The Company has absolute discretion as to
whether to enter into an Expanded Contract or an Extended Contract that is
eligible for compensation under the Long Term Performance Award.  A bonus
awarded for an Expanded Contract is referred to herein as an “Expanded Contract
Bonus”.  A bonus awarded for an Extended Contract is referred to herein as an
“Extended Contract Bonus.”  The Signed Contract Bonuses, the Extended Contract
Bonuses and the Expanded Contract Bonuses are referred to collectively as the
“Contract Bonuses”.

 
2

--------------------------------------------------------------------------------

 
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION


(e)  
An “Expanded Contract” for purposes of this Agreement shall mean a definitive
legal agreement or amendment entered into by a Healthways Entity during the
Performance Period which amends an existing contract such that the (i) annual
revenue under the amended contract is projected to be at least [___]* over the
revenue actually realized over the 12 months immediately before the amendment
(except in the case of the Designated Party, as described above), as determined
in accordance with GAAP; and (ii) the remaining term of such contract is at
least three years.

 
(f)  
An “Extended Contract” for purposes of this Agreement shall mean a definitive
legal agreement or amendment entered into during the Performance Period by a
Healthways Entity which extends the term of a Signed Contract by at least one
year on the same or better economic terms. Only one bonus for Extended Contracts
may be earned under this paragraph 2 during the Performance Period with respect
to any one extended Signed Contract.

 
3. Growth Award.  You will earn while you are employed as an Eligible Employee a
bonus (the “Growth Award”) based upon the Company’s international business’
projected 2013 revenue which shall be determined in good faith by the Company’s
Chief Executive Officer as set forth below.  The Company’s projected 2013
revenue will equal the Company’s “international business” run-rate revenue as of
December 31, 2012, plus the sum of the estimated annualized revenue at target
performance as mutually determined by you and the Company’s Chief Executive
Officer of any Signed or Expanded Contracts not factored into the run-rate
revenue, less any Known contract terminations or scope and/or price reductions
(“2013 Revenue”).  For purposes of this paragraph “Known” shall mean the Company
has received written or verbal notification of such planned termination or
reduction.  Your Growth Award will be determined by multiplying the 2013 Revenue
by the Growth Rate Multipliers set forth in Exhibit B.  In order for you to be
eligible to receive an award under this Section 3, the 2013 Revenue must equal
or exceed [___]*. Whether revenue is attributable to the Company’s
 
3

--------------------------------------------------------------------------------

 
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION


“international business” shall be as determined using the same methodology as
used in preparing the Company’s financial statements for external financial
reporting.
 
4. Organizational Structure and Succession Planning.  You will earn an award of
$1,000,0000 (the “OSSP Bonus”) if while you are employed as an Eligible
Employee, (a) the Company’s CEO approves an organizational structure and
executable international succession plan no later than March 31, 2011 that among
other things provides for leadership and technology scalability (such that the
Company’s international business has the technological capabilities to deliver
at scale the necessary programs to both customers and prospects), provided that
such approval shall not be unreasonably delayed or withheld; (b) key positions
in the succession plan have been filled with CEO-approved candidates no later
than the timeline set forth in the succession plan or any mutually agreed
modifications to the succession plan; and (c) the engagement scores (as
measurement by the Q12 scoring instrument) for your direct reports continuously
improve over the Performance Period such that the Q12 scores as of December 31,
2012 exceed 3.82, as reasonably determined by the Company’s Chief Executive
Officer.  The award pursuant to this Section 4 will be evaluated at the end of
the Performance Period.
 
5. Maximum Award Limitation.  Notwithstanding anything to the contrary in this
Agreement, the total of the Contract Bonuses, Growth Award and OSSP Bonus shall
not exceed $5 million.
 
6. Vesting.  Any earned bonus must be vested in order to become payable.  The
following rules shall apply in determining your earned and vested benefit:
 
(a)  
Amounts earned for Contract Bonuses shall fully vest upon the Company’s entering
into such Signed, Expanded or Extended Contract. Subject to the provisions
below, you must remain employed with the Company or its affiliates until the end
of the Performance Period in order to vest in your earned bonus amounts for the
Growth Award under paragraph 3 and for the OSPP Bonus under paragraph 4.

 
(b)  
In the event that your employment with the Company is terminated during the
Performance Period pursuant to Sections VI, VIII(i),(iii)(and only in the event
of a Change in Responsibility)(iv) or X of your Employment Agreement (a
“Qualifying Termination”), you shall be entitled to full vesting of the Growth
Award, and provided that you have not missed any of the milestones set forth in
Section 4, you shall also be entitled to full vesting of the OSSP Bonus, and
further subject to Section 6(c) and 6(d) respectively.

 
(c)  
In the event that your Growth Award is vested pursuant to Section 6(b) above,
the amount of the payment pursuant to the Growth Award shall be based on the
Company’s international business’ projected gross revenue for the full twelve
month period immediately following the month of your Qualifying Termination as
determined by the Company’s Chief Executive Officer using the same methodology
as set forth in paragraph 3.

 
4

--------------------------------------------------------------------------------

 
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION


(d)  
In the event that your OSSP Bonus is vested pursuant to Section (b) above or (e)
below, the amount of the payment pursuant to the OSSP Bonus shall equal
$1,000,000 multiplied by a fraction, the numerator of which is the number of
months from September 1, 2010 through the date of your Qualifying Termination,
and the denominator of which is 28, provided that in the event you have met all
of the milestones set forth in Section 4 prior to a vesting event described in
Sections (b) or (e), you shall be entitled to the full amount of the OSSP Bonus.

 
(e)  
In the event that there is a Change in Control of the Company (as defined under
the Plan) that will have a Material Adverse Effect on the international business
or a sale of the Company’s international business operations while you are
employed as an Eligible Employee, you shall be entitled to full vesting of the
Growth Award, and provided that you have not missed any of the milestones set
forth in Section 4, you shall also be entitled to full vesting of the OSSP
Bonus, and further subject to Section 6(d)  and the following sentence.  For
purposes of this Section 6(e), the Growth Award shall be calculated within 30
days following the occurrence of an event described in the prior sentence by
calculating the Company’s international business’ projected revenue for the full
twelve month period immediately following such Change in Control or sale of the
Company’s international business operations as determined by the Company’s Chief
Executive Officer using the same methodology as set forth in paragraph 3 at the
time of such Change in Control or sale.  In the event that there is a Change in
Control of the Company (as defined under the Plan) that will not have a Material
Adverse Effect on the international business, this Agreement and the long-term
performance award hereunder will continue in full force and effect until the end
of the Performance Period.  For purposes of this Section 6(e), a Material
Adverse Effect on the international business means: (1) a material change in the
organizational and reporting structure of the international business, (2) a
material change in the strategic direction of the international business, or (3)
a material decrease in the investment in and budget for the international
business.

 
(f)  
Notwithstanding the foregoing, if, prior to the end of the Performance Period,
your employment with the Company terminates pursuant to Section VII or IX of
your Employment Agreement, then you shall immediately forfeit all rights to
payments pursuant to your Growth Award, your OSSP Bonus and any Contract Bonuses
for Signed, Extended or Expanded Contracts signed following such termination.

 
7. Payments.  You (or in the event of your death, your beneficiary) will receive
a cash lump-sum payment equal to the dollar value of the amounts earned for a
Contract Bonus within 30 days following the Company entering into such Signed,
Expanded or Extended Contract. You (or in the event of your death, your
beneficiary) will receive a cash lump-sum payment equal to the dollar value of
the earned and vested bonus amounts for the Growth Award under paragraph 3 and
for OSSP Bonus under paragraph 4 within thirty days following the completion of
the Company’s 2012 audited financial statements on a consolidated basis, but in
no event later than April 30, 2013.  No interest will be paid on the bonus
amounts.  
 
5

--------------------------------------------------------------------------------

 
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION


Notwithstanding the foregoing, if you (or your beneficiary) is entitled to
payments under Section 6(b) or 6(e) above, then the amounts specified in such
sections shall be payable within 30 days of your termination (under Section
6(b)) or within 30 days after the closing of the Change in Control or Sale
(under Section 6(e)).
 
Notwithstanding any other provision of this Agreement, the Company shall delay
payment of your Growth Award and/or OSSP Bonus if and to the extent the Company
reasonably anticipates that if the payments were made as scheduled, the
Company’s compensation deduction with respect to such payments would be
disallowed pursuant to Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”).  Any payments delayed due to the previous sentence shall
be made at the earliest to occur of (i) the first business day of your first
taxable year in which the Company reasonably anticipates that if the payment is
made during such year the compensation deduction with respect to such payment
will not be disallowed pursuant to Section 162(m) of the Code or (ii) within
thirty (30) days following your separation from service from the Company (as
defined in Section 1.409A-1(h) of the Treasury Regulations, a “Separation from
Service”).  You shall have no election regarding the timing of any payments
delayed pursuant to this paragraph.  If payments are delayed until your
Separation from Service under this paragraph and you are a specified employee of
the Company (as determined under Section 1.409A-1(i) of the Treasury
Regulations) at the time of such payment, then the date that is six months after
your Separation from Service shall be substituted for any reference to the date
of your Separation from Service in this paragraph.  Any payments delayed
pursuant to this paragraph shall be made in accordance with and subject to any
limitation of Section 1.409A-2(b)(7)(i) of the Treasury Regulations.
 
8. Repayment of Certain Amounts. If any of the Company's financial statements
are required to be restated, resulting from errors, omissions, or fraud, or as
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act, and if, as a result, it is determined that any amount paid to you as
described in Section 7 above was greater than (the excess an “Excess Payment”)
or less than (the shortfall an “Underpayment”) the amount that should otherwise
have been accrued and payable hereunder, then the Company shall be entitled to
recover the Excess Payment, if any, and you shall be entitled to an additional
payment in the amount of the Underpayment, if any.
 
9. Vesting of Outstanding Long Term Incentive Awards; Payment of Prior LTIP
Award.  If you are an Eligible Employee on December 31, 2012, all Long Term
Incentive Awards (including your outstanding options, restricted stock units and
performance cash awards) that have been granted to you and are outstanding as of
the Effective Date, as well as all contributions pursuant to the Amended and
Restated Corporate and Subsidiary Officer Capital Accumulation Plan, will be
accelerated and become immediately vested and exercisable on December 31, 2012,
to the extent not previously accelerated or vested. The parties further agree
that all amounts due and payable under the letter agreement by and between
yourself and the Company, dated September 28, 2006 shall be paid to you on or
before December 31, 2010.
 
10. Non-Compete/Non-Solicitation/Confidentiality.  You and the Company hereby
acknowledge that that Company has elected to provide you with this Long Term
Performance Award in its discretion, and not as a result of or pursuant to any
pre-existing agreement or obligation binding on the Company.  Accordingly, in
consideration for the considerable and
 
6

--------------------------------------------------------------------------------

 
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION


valuable benefits to be made available to you hereunder, you hereby agree to the
covenants regarding non-competition, non-solicitation and confidentiality set
forth on Exhibit A hereto.  If at any time prior the end of the earlier of the
Performance Period or an event described in paragraph 7(c) above, you materially
breach any of the provisions of Exhibit A after being given notice by the
Company of the action(s) or inaction(s) constituting such breach and a
reasonable opportunity to cure such breach given the facts and circumstances,
your rights to receive any payment under the terms hereunder shall be forfeited
and cancelled.  Notwithstanding the foregoing, the Company shall not be required
to provide you with any such notice and shall be entitled to immediately forfeit
and cancel your rights under this letter if you commit such material breach and
either (a) such breach by its nature cannot reasonably be expected to be cured
or (b) you failed, at the time you commenced the employment or substantial
services leading to the breach, to notify the Company of the commencement of
such employment or such services.  Nothing in this paragraph 10 shall diminish,
negate or otherwise affect any of the Company’s rights or remedies under Exhibit
A.  Notice must be in writing and shall be deemed to have been duly given on the
date of delivery if delivered by hand, on the date of transmission, if delivered
by confirmed facsimile, on the first business day following the date of deposit
if delivered by guaranteed overnight delivery service, or on the fourth business
day following the date delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to you, at the address (or facsimile number) shown on the Company’s records,
and if the Company, at the address for the Company’s headquarters to the
attention of the Chief Financial Officer, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.  You
understand and agree that the restrictive covenants contained herein are in
addition to, and not in lieu of, any non-competition, non-solicitation or other
similar obligations contained in any other agreements between you and the
Company or any of its subsidiaries or affiliates (the “Additional
Obligations”).  By executing this Agreement, you acknowledge, reaffirm and agree
that you are and will continue to be bound by the terms and conditions of such
Additional Obligations.
 
11. Taxes.  The Company and its affiliates may withhold from any amounts payable
under this letter or otherwise such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or
regulation.  You shall be responsible for all taxes on the payments you receive
under this letter.
 
12. Section 409A.  To the extent applicable, it is intended that this letter
comply with the provisions of Section 409A of the Code. In furtherance thereof,
the provisions of Section XI of the Employment Agreement (regarding a delay of
payments pursuant to Section 409A) are hereby incorporated by reference.  This
letter shall be administered in a manner consistent with this intent, and any
provision that would cause the letter to fail to satisfy Section 409A of the
Code shall have no force and effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without your consent).
 
13. Assignment.  You may not pledge, assign, or transfer any of your rights
under the Long Term Performance Award (or this letter) prior to payment, except
by will or the laws of descent and distribution.
 
7

--------------------------------------------------------------------------------

 
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION


14. No Rights to Future Employment.  This letter shall not be construed to grant
you the right to be retained as an employee of the Company or its affiliates.
 
15. Unfunded Obligation.  All payments to be made under this letter shall be
paid from the general funds of the Company and no special or separate fund shall
be established and no segregation of assets shall be made to assure payment of
such amounts.  You will not have a right, title, or interest whatsoever in or to
any investments which the Company may make to aid it in meeting its obligations
under this letter.
 
16. Compliance with Law.  The Company shall make reasonable efforts to comply
with all applicable laws; provided, however, that notwithstanding any other
provision of this letter, cash will not be paid with respect to your vested
performance units if doing so would result in a violation of any such law.
 
17. Entire Agreement: Modification.  This Agreement contains the entire
agreement between you, the Company and its affiliates concerning the matters set
forth herein and supersedes any other discussions, agreements, representations
or warranties of any kind with regard to these matters.  If for any reason any
provision of this letter shall be held invalid, that invalidity will not affect
the remainder of this letter.  In addition, to the extent this Agreement amends
or changes certain provisions of the Employment Agreement, this Agreement shall
supercede and control with respect to those provisions and be deemed an
amendment for purposes of the Employment Agreement.
 
18. Successors and Assigns.  The provisions of this letter shall inure to the
benefit of, and be binding upon, your successors, administrators, heirs, legal
representatives and assigns, and the successors and assigns of the Company.
 
19. Acknowledgment.  You acknowledge that you have had an opportunity to fully
discuss and review the terms of this letter with an attorney of your own
choosing.  You further acknowledge that you have carefully read this letter,
understand its contents and freely and voluntarily assent to all of its terms
and conditions, and sign your name of your own free act.
 
20. Governing Law.  The interpretation, performance, and enforcement of this
letter shall be governed by the laws of the state of Tennessee, without giving
effect to the principles of conflict of laws thereof.
 
21. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed to be an original. A signature transmitted by
facsimile or pdf will be deemed an original signature.
 
 
 



 
8

--------------------------------------------------------------------------------

 
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION



Please review this letter carefully and, if it correctly states our agreement,
sign and return to me the enclosed copy.


Best regards,






/s/ Ben R. Leedle, Jr.
Healthways, Inc.




Read, accepted and agreed to this 26th day of October, 2010.




/s/ Matthew Kelliher
Matthew Kelliher

 
9

--------------------------------------------------------------------------------

 
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION



Exhibit A


COVENANTS REGARDING
CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION.


In consideration for the benefits provided under this Long Term Performance
Award, you hereby acknowledge and agree that:


1. Confidentiality.


A.  
The business of providing any care support services, health support services or
“wellness” services (including without limitation, any in-person, telephonic,
web-based or home monitoring program, service, application or device which is
intended to improve the health or welfare of participants or users) in which the
Company is engaged (the “Business”) is intensely competitive and your employment
by the Company requires that you have access to and knowledge of confidential
information of the Company (which, for purposes of this Exhibit A, shall be
construed to include the Company, its subsidiaries and their respective
affiliates) relating to its business plans, financial data, marketing programs,
client information, contracts and other trade secrets, in each case other than
as and to the extent such information is generally known or publicly available
through no violation of this Agreement by you;



B.  
The use or disclosure of such information other than in furtherance of the
Business may place the Company at a competitive disadvantage and may do damage,
monetary or otherwise, to the Business; and



C.  
Your engaging in any of the activities prohibited by this Exhibit A shall
constitute improper appropriation and/or use of such information.  You expressly
acknowledge the trade secret status of the Company’s confidential information
and that the confidential information constitutes a protectable business
interest of the Company.  Other than as may be required in the performance of
your duties, you expressly agree not to divulge such confidential information to
anyone outside the Company without prior permission.



2. Non-Competition.     During your employment and for a period equal to two (2)
years after the date of termination of your employment by the Company for any
reason, you shall not:


A.  
Engage in Competition, as defined below, with the Company or its subsidiaries
within any market where the Company is conducting the Business at the time of
termination of your employment.  For purposes of this Exhibit A, “Competition”
by you shall mean your directly or indirectly being employed by or acting as a
consultant, advisor or lender to, or being a director, officer, employee,
principal, agent, stockholder, member, owner or partner of, or permitting your
name to be used in connection with the activities of any entity engaged in the
Business, provided that, it shall not be a violation of this sub-paragraph for
you to become the registered or beneficial owner of less than five percent (5%)
of any class of the capital stock of any one or more competing corporations
registered under the 1934 Act, provided that, you do not participate in the
business of such corporation until such time as this covenant expires; and

 
A-1

--------------------------------------------------------------------------------

 
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION



B.  
Directly or indirectly, for your benefit or for the benefit of any other person
or entity, do any of the following:



i.  
solicit from any customer, doing business with the Company as of your
termination, business of the same or of a similar nature to the Business of the
Company with such customer;



ii.  
solicit from any known potential customer of the Company business of the same or
of a similar nature to that which, to your knowledge, has been the subject of a
written or oral bid, offer or proposal by the Company, or of substantial
preparation with a view to making such a bid, proposal or offer, within sixteen
(16) months prior to your termination; or



iii.  
recruit or solicit the employment or services of any person who was employed by
the Company upon termination of your employment and is employed by the Company
at the time of such recruitment or solicitation.



3. General.


A.  
You acknowledge that the services to be rendered by you to the Company are of a
special and unique character, which causes the agreements you have made in this
Exhibit A to be of significant value to the Company, the loss of which may not
be reasonably or adequately compensated for by damages in an action at law, and
that a breach or threatened breach by you of any of the provisions contained in
this Exhibit A will cause the Company irreparable injury.  You therefore agree
that the Company will be entitled, in addition to any other right or remedy, to
a temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining you from any such violation or threatened
violations. You acknowledge that the terms of this Exhibit A and its obligations
are reasonable and will not prohibit you from being employed or employable in
the health care industry.



B.  
The time periods described in Section 2 above shall be tolled at any time in you
are in breach of the agreements you have made in this Exhibit A.  If any
restriction set forth in Section 2 above, or in this Exhibit A generally, is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, then such restriction shall be interpreted to
extend only over the maximum period of time, range of activities or geographic
areas as to which it may be enforceable.


 
 
2

--------------------------------------------------------------------------------

 
*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION



Exhibit B


GROWTH AWARD CALCULATIONS


2013 Revenue
 
Award Range
 [___]*
[___]*
1.50%
[___]*
[___]*
[___]*
[___]*
1.75%
[___]*
[___]*
[___]*
[___]*
2.00%
[___]*
[___]*
[___]*
[___]*
2.25%
[___]*
[___]*
[___]*
[___]*
2.50%
[___]*
[___]*
[___]*
[___]*
2.75%
[___]*
[___]*
[___]*
[___]*
3.00%
[___]*
[___]*
[___]*
[___]*
3.25%
[___]*
[___]*
[___]*
No Maximum
3.50%
[___]*
No Maximum
         








B-
 
 

--------------------------------------------------------------------------------

 
